Exhibit 10.18
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
INTERNATIONAL DISTRIBUTION AGREEMENT
This International Distribution Agreement (the “Agreement”) is effective as of
the 9th day of January, 2012 (the “Effective Date”) by and between Pioneer
Pharma Co. Ltd., with its principal place of business at Suite A-C 18F, HuDong
Finance Building, No.1128, XiangYin Road, Shanghai, P.R.C. (“Pioneer”) and
NovaBay Pharmaceuticals, Inc., a Delaware corporation with its principal place
of business at 5980 Horton Street, Suite 550, Emeryville, CA 94608 (“NBY”), for
the purpose of defining the rights and duties of the parties in connection with
the distribution and potential development by Pioneer of NBY’s certain
proprietary drug product.
 
WITNESSETH:
 
WHEREAS, NBY is engaged in the business of developing and commercializing
certain therapeutic products, including the Product (as defined in the
Agreement);
 
WHEREAS, Pioneer and its Holding Companies (as defined in the Agreement) have
considerable experience in the marketing, sale and servicing of medical
supplies, medical devices and pharmaceutical products;
 
WHEREAS, Pioneer wishes to obtain from NBY, and NBY wishes to grant to Pioneer,
the right to distribute the Product in the Territory (as defined in the
Agreement) subject to the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereby agree as follows:
 
1.           Definitions.  As used in this Agreement, the terms defined below
when capitalized shall have the following meanings:
 
(a)           “Applicable Laws” means all laws, ordinances, rules and
regulations of any governmental entity or Regulatory Authority that apply to the
Distribution, development and commercialization of Product in the Territory and
the activities contemplated under this Agreement.
 
(b)           “Contract Year” means: (i) with respect to the first Contract
Year, the 18-month period beginning on the date of receipt of the first MAA
Approval, and (ii) with respect to each subsequent Contract Year, any 12-month
period beginning on the end of the first Contract Year or an anniversary
thereof.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
(c)           “Customer” means any customer for the Product solicited by
Pioneer, its Holding Companies and third party subdistributors within the
Territory.
 
(d)           “Distribute” means to sell, distribute, market, promote, solicit
orders for and provide services in connection with the Product.  “Distributed”
and “Distribution” have correlative meanings.
 
(e)           “Holding Company” means any entity controlled by Pioneer.  For the
purpose of this definition, control means: (i) direct or indirect ownership of
fifty percent (50%) or more (or, if less than fifty percent (50%), the maximum
ownership interest permitted by applicable law) of the stock or shares having
the right to vote for the election of directors of such corporate entity or (ii)
the possession, directly or indirectly, of the power to direct, or cause the
direction of, the management or policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.
 
(f)           “MAA Approval” means approval of the MAA filed with SFDA.
 
(g)           “Marketing Approval Application” or “MAA” means an application
filed with SFDA to obtain permission to commence marketing and sales in the
Territory (excluding any pricing or reimbursement approval).
 
(h)           “Order” means a written description of the Product Pioneer desires
to purchase that conforms to the requirements of this Agreement and is sent to
NBY by mail, email, facsimile or similar means.
 
(i)           “Product” means NBY’s proprietary pharmaceutical product
incorporating the compound internally referred to as NVC-101 as an active
ingredient as currently developed for commercial sale under the name
NeutroPhase® outside the Territory and as may be modified by mutual agreement of
the Parties for approval by the SFDA, in the finished form (including the spray
pump).  An initial draft of the specifications for the Product as currently
developed for commercial sale outside the Territory is attached as Exhibit A and
the Parties shall mutually agree from time to time to update such specifications
as necessary for approval by the SFDA.
 
(j)           “Regulatory Authorities” means, with respect to a particular
country or other regulatory jurisdiction, the regulatory agency, department,
bureau or other governmental entity involved in regulating any aspect of the
conduct, development, manufacture, market approval, sale, distribution,
packaging or use of the Products, including without limitation the SFDA.
 
(k)           “SFDA” means the State Food and Drug Administration of China or
any successor thereto.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
(l)           “Territory” means People’s Republic of China, excluding Hong Kong,
Macau and Taiwan.
 
2.           Appointment and Acceptance.
 
(a)           Grant of Distribution Rights.  Subject to the terms and conditions
of this Agreement, NBY grants to Pioneer, and Pioneer accepts, an exclusive
right to Distribute the Product directly to Customers in the Territory solely
for indications approved by the SFDA for the Product.  Pioneer may appoint any
of its Holding Companies in the Territory, solely for so long as such entity
remains a Holding Company, to Distribute Product in the Territory in accordance
with the terms and conditions hereunder.  In the event Pioneer wants to appoint
any other third party (other than a Holding Company) to Distribute Product in
the Territory, Pioneer shall enter into a written agreement (a “Subdistribution
Agreement”) with such third party containing terms and conditions that are
consistent with the terms and conditions of this Agreement and including
provisions as materially protective of the Product and NBY as this Agreement.
Pioneer shall, in addition to the quarterly report provided for under Section
6.7, provide NBY with a complete and updated list of third party subdistributors
appointed by Pioneer for the Distribution of Product at the end of each quarter
and otherwise upon NBY’s reasonable request.  Upon NBY’s request, Pioneer shall
also provide NBY with a copy of the Subdistribution Agreement (with an English
translation) with any such third party subdistributor (which copy may be
redacted for information not relevant to the Distribution of Product). Pioneer
shall take into reasonable consideration any concerns or issues raised by NBY
with respect to any such third party subdistributors and the parties agree to
discuss in good faith to resolve any such concerns or issues.  In any event,
Pioneer shall remain responsible to NBY for all activities of its Holding
Companies and/or third party appointees (including subdistributors and other
subcontractors) to the same extent as if such activities had been undertaken by
Pioneer itself.
 
(b)           No Distribution Outside Territory; Grey Market
Activities.  Notwithstanding the rights granted to Pioneer to Distribute the
Product in Section (a) above, to the extent permitted by Applicable Law, Pioneer
shall not Distribute the Product outside the Territory and Pioneer shall not
Distribute Product in the Territory for any indication unless and until the
Product has received MAA Approval for such indications.  Pioneer shall use
commercially reasonable efforts to prevent any Product that has been Distributed
hereunder from being further sold, distributed or otherwise transported for use
outside the Territory or for indications that the Product has not received MAA
Approval, and Pioneer shall refer to NBY any inquiries and leads that Pioneer
may receive for the purchase of Product for such purposes.
 
(c)           No Conflicts.  Pioneer represents and warrants to NBY that except
for the Product and the list of products set forth in Exhibit B attached hereto,
it does not currently Distribute any products that directly compete with the
Product (“Competing Products”).  Pioneer agrees that, during the Term (as
defined in Section 15(a)) and to the extent permitted under Applicable Law, it
will not Distribute any Competing Product in the Territory without NBY’s prior
written approval.  If Pioneer Distributes products in the Territory that are
deemed in NBY’s judgment to constitute Competing Products, such Distribution
will be considered a breach of this Agreement and NBY shall have the right, at
its sole discretion, to either (i) terminate this Agreement in accordance with
Section 15 (b)(a), or (ii) convert the appointment in Section (a) above to a
non-exclusive arrangement, in each case without prejudice to any rights or
remedies available to NBY under Applicable Law.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
3.           Annual Minimums, Ordering, Forecasts, Delivery, and Acceptance.
 
(a)           Annual Minimums.  During the Initial Term (as defined below in
Section 15(a)), Pioneer shall purchase from NBY (as provided in this Article 3)
for Distribution under this Agreement, not less than the minimum quantities set
forth on Exhibit C (“Annual Minimums”).  Prior to the end of the third Contract
Year and every other Contract Year thereafter, the parties will negotiate and
establish the Annual Minimums for the two upcoming Contract Years, provided that
such Annual Minimums will not be less than the Annual Minimum of the
then-current Contract Year.  In the event that Pioneer fails to purchase
sufficient quantities to meet the Annual Minimums, NBY shall have the right, at
its sole discretion, to either (i) terminate this Agreement in accordance with
Section 15 (b)(a), or (ii) convert the appointment in Section 2(a) above to a
non-exclusive arrangement, in each case without prejudice to any rights or
remedies available to NBY under Applicable Law.
 
(b)           Forecasts.  By the 15th day of each month, Pioneer shall provide
NBY with its best, good-faith rolling forecast of the Product that Pioneer
expects to order from NBY under this Agreement in the immediately succeeding
three (3) month period (each, a “Forecast”).  Each Forecast shall be provided in
writing, in such form as NBY reasonably requires.  Pioneer shall use
commercially reasonable efforts to ensure that its Forecasts are as accurate as
possible and its Orders do not significantly deviate from the Forecasts.
 
(c)           Orders.  Orders for Product by Pioneer shall be placed with NBY at
least ninety (90) days prior to the requested date of receipt of such
Product.  All Orders must, at a minimum, include the Product description,
quantity of Product ordered, the applicable Price (as defined below in Section
4.2), requested delivery date(s), any export/import information as well as such
other information NBY may reasonably request from time to time to enable NBY to
fill the Order.  Pioneer shall order, at a minimum, [***] Units (as defined in
Exhibit A) of the Product under each Order.
 
(i)           Acceptance, Suspension and Cancellation.  No Orders are binding
upon NBY unless accepted by NBY in writing.  NBY may accept or reject any Order,
in whole or in part, in its sole discretion.  Once accepted by NBY, Pioneer may
cancel or reschedule Orders for Product only with NBY’s prior written approval.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
(ii)           Order Terms.  Pioneer may use its standard purchase order form to
order Product; however, the terms and conditions of this Agreement shall
supersede any different, conflicting, or additional terms on Pioneer’s Orders,
acknowledgment or other document related to the purchase and sale of Products
and NBY hereby expressly rejects any terms in any order that are different from,
in conflict with or in addition to the terms and conditions hereof.  It is the
intention of both parties hereto that the acceptance, even in writing, of any
such purchase or sales document does not constitute a modification or amendment
of, or addition to, the terms of this Agreement unless accompanied by a written
amendment in the form required by Section 20(a).
 
(d)           Delivery.  All Product delivered pursuant to this Agreement shall
be suitably packed for shipment in NBY’s standard shipping cartons, marked for
shipment, and delivered to a common carrier and shipped CIP (Incoterms 2010)
point of entry (e.g. airport of dispatch) of the Territory as identified in the
applicable purchase order, at which time title to the Product and risk of loss
and damage shall pass to Pioneer.  Each Order may be delivered in installments.
Unless otherwise instructed in writing by Pioneer, NBY shall select the
carrier.  NBY shall, at its own cost and expenses, be responsible for the
carriage and insurance of Products from the country of manufacture to the point
of entry of the Territory. Pioneer shall bear all applicable taxes, duties and
similar charges that may be assessed against the Product after delivery to the
point of entry of the Territory.  Notwithstanding the passage of title under
this Section (d), NBY retains and Pioneer grants a purchase-money security
interest in the Product and in any proceeds from Pioneer’s resale of the
Product, until the full invoice amount for such Product has been paid in full to
NBY.
 
(e)           Return Authorizations.   All Products shall be deemed irrevocably
accepted by Pioneer upon receipt.  Notwithstanding the foregoing, Pioneer may
submit a warranty claim for any Product that do not conform to the limited
warranty granted to Pioneer in accordance with Section 9(a) by requesting a
return authorization for any Product from NBY by mail, e-mail or telefax with a
proper explanation of the alleged defect.  Within ten (10) days of Pioneer’s
receipt of such a return authorization, the Product should be returned to NBY
with freight prepaid by Pioneer.  The party shipping Product pursuant to this
Section (e) shall bear the entire risk of loss for Product during
shipment.   NBY shall reimburse Pioneer for any costs of transportation incurred
by Pioneer in connection with the proper return to NBY of non-conforming
Product.  In the case of improperly returned Product, Pioneer shall pay
transportation charges in both directions.  Except as provided in this
Section (e), all Product delivered under this Agreement are non-returnable.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
 
(f)           Inventory.  Pioneer shall stock and maintain an adequate inventory
of all Product to satisfy commercially reasonable demand for such Product, as to
avoid any backorder to the Customer.
 
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
4.          Prices and Payment Terms.
 
(a)           Technology Access Fees.  In consideration for the exclusive rights
granted under the Agreement, Pioneer will pay NBY the following amounts as set
forth below:
 
(i)           Within ten (10) days of the execution of this Agreement, Pioneer
shall pay NBY a technology access fee in the amount of US$312,500;
 
(ii)           Within thirty (30) days of the submission of the first Marketing
Approval Application for the Product to SFDA, Pioneer shall pay NBY a technology
access fee in the amount of US$312,500; and
 
(iii)           Within thirty (30) days of the receipt of a MAA Approval of the
Product from SFDA, Pioneer shall pay NBY a technology access fee in the amount
of US$625,000.
 
For clarity, in the event (A) NBY fails to submit a Marketing Approval
Application for the Product in the Territory to SFDA or (B) the SFDA determines
that additional development of the Product is necessary for MAA Approval in the
Territory and either (i) Pioneer does not elect to co-fund the Additional
Development (as defined in Section 6.2) within sixty (60) days from receiving
NBY’s notice thereof, or (ii) Pioneer elects to co-fund the Additional
Development, but after the performance of such Additional Development and filing
of the applicable Marketing Approval Application based thereon, NBY is still
unable to obtain MAA Approval for the Product, then NBY will refund Pioneer
US$312,500.
 
(b)           Product Payments.  Pioneer shall pay NBY the prices for the
Product under this Agreement (the “Prices”) as set forth in Exhibit D, subject
to a total cumulative deductions equal to U.S. $[***] plus any Additional
Development Costs incurred by Pioneer, which deductions may be taken in
accordance with the schedule set forth in Exhibit D.  Prior to each shipment of
Products, NBY will submit an invoice to Pioneer and Pioneer shall pay by wire
transfer [***]% of the invoiced amount upon shipment of the Products to China
and pay the rest of the balance  by wire transfer ([***]% of the invoiced
amount) within one hundred twenty (120) days from the Bill of Lading date.  The
difference in the Price paid by Pioneer hereunder and the selling price charged
by Pioneer to Customers shall be Pioneer’s sole remuneration hereunder.
 
(c)           Payment Terms.  All payments shall be made in U.S. Dollars in
immediately available funds.  A monthly interest rate of [***] percent ([***]%),
or the maximum rate permitted by Applicable Law, whichever is lower, shall be
applied to all outstanding balances not paid.  All payments shall be net of bank
charges and exchange commission, which shall be borne by Pioneer.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
(d)           Taxes.  Prices are exclusive of all applicable taxes.  Pioneer
agrees to pay all taxes or other charges associated with the Distribution and
delivery of the Product ordered, including, but not limited to, sales, use,
excise, value-added and similar taxes and all customs duties, tariffs or
governmental impositions, provided these are incurred in the Territory, but
excluding United States federal, state and local taxes on NBY’s net income.  In
the event NBY is required to pay any taxes or charges incurred in the Territory
in connection with the delivery or distribution of Products under this
Agreement, Pioneer shall reimburse NBY for such taxes or charges paid by NBY.
 
 
5.           Marketing and Promotion.
 
(a)           Marketing and Sales Efforts.  Pioneer shall keep NBY reasonably
informed of its marketing strategy and plans for the Product within the
Territory (including meeting with NBY at least twice a year in person or by
teleconference to discuss such matters) and shall incorporate NBY’s reasonable
comments and suggestions with respect thereto.  Pioneer shall use its best
efforts to promote and sell the Product in each province within the Territory as
soon as possible after MAA Approval is obtained by or on behalf of NBY,
including, without limitation, [***].  Any and all costs associated with
advertising, sales, marketing, promotion, workshops, seminars, conventions,
exhibits or other selling costs shall be the responsibility of Pioneer.
 
(b)           Materials.  Pioneer may use such advertising and promotional
materials as NBY may provide from time to time.  In addition, Pioneer may create
advertising and promotional materials for Product (including translations of
such materials into the native languages of the Territory), provided that
Pioneer shall submit all such materials to NBY (including the English
translation thereof as applicable) for approval at least thirty (30) days prior
to the use or distribution of such materials.  Pioneer agrees to amend any such
materials if and as requested by NBY, prior to any use thereof.
 
6.           Regulatory and Quality Assurance.
 
(a)           MAA Approval.  NBY will have the right and responsibility to file
and register all MAAs and seek all MAA Approvals in the Territory, and will own
all right, title and interest in and to any and all MAAs and MAA Approvals in
the Territory.  NBY will keep Pioneer reasonably informed with respect to such
matters (including meeting with Pioneer at least twice a year in person or by
teleconference to discuss such matters) and Pioneer agrees to execute such
documents, render such assistance, and take such other action as NBY may
reasonably request, at NBY’s expense, to apply for, register, perfect, confirm,
and protect NBY’s rights in the MAA Approvals.  After NBY’s receipt of MAA
Approvals in the Territory, if there is any material change(s) to NBY’s
marketing approvals in U.S., NBY will promptly inform Pioneer of such change(s)
and NBY, in its reasonable judgment, may file any additional Marketing Approval
Applications with SFDA.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
(b)           Further Development in the Territory.  If the SFDA determines that
additional development of the Product (whether clinical studies or otherwise) is
necessary for MAA Approval in the Territory (“Additional Development”), then NBY
will provide written notice to Pioneer of such determination.  Within [***] days
of its receipt of such notice, Pioneer may elect, at its sole discretion, by
providing written notice to NBY, to participate in the Additional
Development.  In the event Pioneer elects to co-fund the Additional Development,
the parties will conduct any Additional Development in accordance with terms and
conditions set forth in Exhibit E attached hereto.  In the event (i) Pioneer
does not elect to co-fund the Additional Development within [***] days from
receiving NBY’s notice thereof, or (ii) Pioneer elects to co-fund the Additional
Development, but after the performance of such Additional Development and filing
of the applicable Marketing Approval Application based thereon, NBY is still
unable to obtain MAA Approval for the Product, then this Agreement will
terminate automatically and NBY will refund Pioneer US$312,500.  Such refund
under this Section 6.2 shall be Pioneer’s sole remedy and NBY’s sole liability
with respect to the development and regulatory approval of the Product.
 
(c)           Permits.  To the extent permitted under Applicable Law, Pioneer,
at its own cost, shall be responsible for obtaining all government and other
approvals beyond MAA Approval, including permits, registrations, licenses,
exemptions, exceptions and other permissions, etc., necessary and useful to the
lawful Distribution and use of the Product in the Territory, including without
limitation any pricing or reimbursement approvals, import and export licenses
and permits (collectively, “Permits”), unless otherwise agreed in writing by the
parties.  Pioneer shall confer with NBY as to the type of Permits which Pioneer
may apply and keep NBY informed with respect to any Permit acquisitions.   In
the event of termination or expiration of this Agreement, Pioneer agrees to
execute such documents, render such assistance, and take such other action as
NBY may reasonably request, at NBY’s expense, to apply for, register, perfect,
confirm, and protect NBY’s rights in the Permits including (without limitation)
an assignment of all such Permit applications or Permits to NBY or such other
third party as NBY may designate in writing.
 
(d)           Regulatory.  Pioneer shall comply fully with any and all
Applicable Laws of the Territory.  Pioneer acknowledges that its obligation to
comply with all Applicable Laws of the Territory shall include, without
limitation, the following requirements: (i) prior to placing the first Order
under Section 3(c) for resale to a Customer, Pioneer shall hold valid Permits
required for lawful Distribution of the Product; (ii) Pioneer shall maintain
adequate written procedures for warehouse control and Distribution of Product in
accordance with Applicable Laws and in such a form as to enable NBY and
Regulatory Authorities to trace the location of the Product; (iii) Pioneer shall
comply with Applicable Laws with regard to timely reporting of adverse events,
and shall immediately (and in any event within 24 hours) notify NBY of any such
adverse events.  Pioneer shall refer all written and oral complaints of any kind
concerning the Product to NBY as promptly as possible (and in any event within
48 hours).  Pioneer shall keep a record of all Customer complaints.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
(e)           Quality Assurance.  Pioneer will maintain a characterized quality
system in its organization and in particular will ensure that: (i) Pioneer will
be able to proceed to recall specific Product if NBY so instructs; (ii) Pioneer
keeps a file of the locations and conditions of all Product including any
relevant batch and/or lot numbers in its Territory; and (iii) Pioneer personnel
performing under this Agreement have appropriate technical skills, training,
experience and expertise with respect to the Product to enable Pioneer to
perform its responsibilities set forth herein.
 
(f)           Recalls.  Pioneer agrees that, if Pioneer discovers or becomes
aware of any fact, condition, circumstance or event (whether actual or
potential) concerning or related to any Product which may reasonably require a
recall, market withdrawal, safety alert, and/or field correction under
Applicable Law (each, a “Recall”) for such Product, Pioneer shall promptly
communicate such fact, condition, circumstance or event to NBY within
twenty-four (24) hours.  In the event (i) any Regulatory Authority requests a
Recall for any Product, (ii) a court or other government agency of competent
jurisdiction orders a Recall, or (iii) NBY determines, in its sole discretion,
that a Recall of any Product should be conducted, Pioneer shall promptly
implement any such Recall, but in any event not later than forty-eight (48)
hours following receipt of notice from NBY.  NBY shall be solely responsible for
all Recall determinations and shall control all aspects of the Recall process,
including communicating with the applicable Regulatory Authorities or other
third parties concerning the Recall.  Pioneer may not initiate or conduct a
Recall of any Product without prior written approval by NBY.  NBY, at its own
expense, shall replace any Product under Recall ordered by Pioneer (whether sold
to a Customer or in inventory) or provide a full refund to Pioneer for any such
Product.
 
(g)           Records and Reports.  Pioneer shall provide NBY with quarterly
sales tracing reports that include Customer address, Product and any relevant
serial, batch or lot numbers in such form and by such means as NBY reasonably
requires.
 
(h)           Packaging.  Unless otherwise approved by NBY in writing, Pioneer
shall not repackage or otherwise alter or modify the Product, and shall only
resell the Product in the same packaging as originally received from NBY.  In
addition, except for the addition of information required by Applicable Law,
Pioneer shall not re-label Product supplied to Pioneer by NBY hereunder without
the prior written consent of NBY.
 
7.           Audit, Books and Records.  NBY reserves the right for it or its
representatives to audit Pioneer and to inspect Pioneer’s facilities to confirm
compliance with the obligations of this Agreement once a year, or at a frequency
which is reasonably needed by NBY to comply with Applicable Laws.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
8.           Intellectual Property.
 
(a)           Product.  Pioneer acknowledges that the Product and any
accompanying documentation and/or promotional or training materials are covered
by intellectual property rights owned or licensed by NBY; and other than as
expressly set forth in this Agreement, no license or other rights in such
intellectual property are granted to the Pioneer, and all such rights are hereby
expressly reserved by NBY.  Accordingly, Pioneer shall not (i) modify any
Product or documentation NBY provides to Pioneer without the prior written
approval of NBY or (ii) reverse engineer any Product, or otherwise attempt to
discern the trade secret information of the Products, nor encourage or assist
any third party in doing so.
 
(b)           Trademarks.  During the Term, Pioneer shall have the right to
indicate to the public that it is an authorized distributor of the Product and
to advertise within the Territory the Product under the trademarks, marks, and
trade names that NBY may adopt from time to time, including “NeutroPhase” and
the Chinese character trademark for “NeutroPhase”  (collectively, “NBY’s
Trademarks”).  NBY’s Trademarks shall at all times remain the exclusive property
of NBY and all use of NBY’s Trademarks shall inure to the exclusive benefit of
NBY.
 
(c)           Trademark Restrictions.  All representations of NBY’s Trademarks
that Pioneer intends to use shall be exact copies of those used by NBY or shall
first be submitted to NBY for approval (which shall not be unreasonably
withheld) of design, color and other details.  Pioneer shall not engage in any
activity, which would adversely affect the name, reputation or goodwill of NBY
or the Product.  In addition, Pioneer shall fully comply with all reasonable
guidelines, if any, communicated by NBY concerning the use of NBY’s
Trademarks.  In no event may Pioneer use or authorize any use of any of NBY’s
Trademarks in any domain name whether registered, owned, or operated by or on
behalf of Pioneer.  Pioneer shall not challenge or assist others to challenge
NBY’s Trademarks (except to the extent such restriction is expressly prohibited
by Applicable Law) or the registration thereof or attempt to register any
trademarks, marks or trade names confusingly similar to those of NBY.  Any
violation of the foregoing shall be deemed a material breach of this Agreement
that is incapable of cure, entitling NBY to terminate this Agreement immediately
upon notice to Pioneer.  Except as set forth in this Article 8, nothing
contained in this Agreement shall grant or shall be deemed to grant to Pioneer
any right, title or interest in or to NBY’s Trademarks.  Upon termination of
this Agreement, except as provided in Section 15(c)(i), Pioneer shall
immediately cease to use any and all of NBY’s Trademarks.
 
9.           Warranty and Disclaimers.
 
(a)           Limited Product Warranty.  To the extent permitted under
Applicable Law, NBY warrants to Pioneer (and not to Customers) that NBY will
manufacture the Product in accordance with then-current good manufacturing
practices (GMP) promulgated by the applicable Regulatory Authority and other
applicable laws, rules and regulations and all Products supplied to Pioneer
hereunder conform to the specifications therefor for the period of the shelf
life as set forth in the packaging thereof.  To the extent permitted under
Applicable Law, NBY provides no warranties of any kind, whether express or
implied, to Customer and Pioneer shall be responsible for providing a warranty
to Customers and handling Customer warranty claims and returns for allegedly
non-conforming Product.  Any warranty made by Pioneer to its Customers with
respect to the Product shall not obligate NBY in any way and Pioneer shall
retain full responsibility for the performance of any warranties extended to the
Customer.  All Pioneer warranty claims shall be made in accordance with
Section 3(e) above.  Subject to the foregoing and to Section 9(b) below, upon
NBY’s confirmation of a failure of any Product to conform to the limited
warranty provided hereunder, NBY will, in its sole discretion, either replace
the non-conforming Product or credit Pioneer’s account for the non-conforming
Product purchase price paid therefor.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
(b)           Warranty Limitations.  NBY shall not be liable for misbranding
with respect to any Product labeling or package insert text provided or used by
Pioneer, or any translation thereof and NBY shall not be liable for any Product
adulteration or failure to meet the Product specifications due to shipping,
handling, storage, use or packaging of the Product by Pioneer, its Holding
Companies, its third party contractors or their respective personnel.
 
(c)           Pioneer Warranties.  Pioneer warrants that its entry into this
Agreement is rightful and does not violate any other Agreement to which it is a
party, and its conduct in performing its obligations under this Agreement shall
conform to all Applicable Laws, general and local industry and medical standards
and good commercial practices.
 
(d)           Disclaimer.  SUBJECT TO NBY’S WARRANTIES TO PIONEER AS DESCRIBED
IN SECTION (a), AND TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE PRODUCT
ARE PROVIDED TO PIONEER ON AN “AS IS” BASIS AND WITHOUT WARRANTY OF ANY
KIND.  EXCEPT AS EXPRESSLY SET FORTH IN SECTION 9.1, NBY DOES NOT MAKE ANY OTHER
WARRANTY TO PIONEER, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH
RESPECT TO PRODUCT, SPECIFICATIONS, SUPPORT, SERVICE OR ANY OTHER MATERIALS AND
NBY SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY,
NON-INFRINGEMENT, AND FITNESS FOR A PARTICULAR PURPOSE.
 
(e)           Limitation of Liability.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, IN NO EVENT SHALL NBY BE LIABLE TO PIONEER FOR ANY INCIDENTAL, SPECIAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS, COST OF PROCUREMENT
OF SUBSTITUTE GOODS, OR ANY INDIRECT DAMAGES EVEN IF NBY HAS BEEN INFORMED OF
THE POSSIBILITY THEREOF AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF
ANY LIMITED REMEDY STATED HEREIN.  WITHOUT LIMITING THE FOREGOING, EXCEPT AS
OTHERWISE PROVIDED UNDER SECTION 6.2, NBY’S AGGREGATE LIABILITY ARISING OUT OF
THIS AGREEMENT SHALL BE LIMITED TO THE TOTAL AMOUNT PAID BY PIONEER TO NBY FOR
THE PRODUCT IN THE [***] MONTH PERIOD IMMEDIATELY PRECEDING THE EVENT GIVING
RISE TO SUCH LIABILITY.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
10.           Training and Support.  Upon Pioneer’s reasonable request, NBY will
use reasonable efforts to provide training to Pioneer personnel, at Pioneer’s
expenses and at times and location mutually acceptable to both parties.  Pioneer
shall provide all support on the Product to Customers.  NBY shall use reasonable
efforts to provide technical support to Pioneer if Pioneer is unable to resolve
a technical issue with respect to the Product.  Nothing under this Section 10
shall obligate NBY to furnish any assistance, information or documentation
directly to any Customer.
 
11.           Insurance.  Each party shall maintain insurance with a reputable
insurance company in an amount reasonably sufficient to cover all of its
obligations under this Agreement.  Upon each party’s request, the other party
shall furnish to the first party a certificate of insurance evidencing that such
insurance is in effect.  Each party shall notify the other party within thirty
(30) days of any cancellation or material change in its insurance policy.  If
either party’s insurance policy required hereunder is cancelled or expires, such
party shall furnish the other party a new certificate evidencing that
replacement coverage is in effect.
 
12.           Confidential Information.
 
(a)           Obligation.  Except for the purposes of performing its obligations
and exercising its rights under this Agreement, during the Term (as defined in
Section 15(a)) hereof and for five (5) years thereafter, each party shall hold
in confidence and not use or disclose to any third party any product, technical,
marketing, financial, business or other proprietary information (“Proprietary
Information”) disclosed to such party by the other.  Without limiting the
foregoing, the terms of this Agreement shall be considered Proprietary
Information of both parties; provided that each party may disclose the term of
this Agreement in communication with existing and potential investors, partners,
acquirers, licensees, consultants, advisors (including financial advisors,
lawyers and accountants) on a need to know basis, in each case under appropriate
confidentiality provisions substantially equivalent to those of this Agreement.
 
(b)           Limitation.  Notwithstanding the foregoing, Proprietary
Information shall not include information that: (i) was publicly known or made
generally available without a duty of confidentiality prior to the time of
disclosure by the disclosing party to the receiving party; (ii) becomes publicly
known or made generally available without a duty of confidentiality after
disclosure by the disclosing party to the receiving party; (iii) is in the
rightful possession of the receiving party without confidentiality obligations
at the time of disclosure by the disclosing party to the receiving party as
shown by the receiving party’s then-contemporaneous written files and records
kept in the ordinary course of business; or (iv) is obtained by the receiving
party from a third party without an accompanying duty of confidentiality without
a breach of such third party’s obligations of confidentiality.  In the event the
receiving party is legally compelled to disclose Proprietary Information of the
disclosing party, the receiving party shall provide notice as soon as is
reasonably practicable to the disclosing party, if legally permissible, and
shall provide reasonable assistance to the disclosing party to obtain a
protective order or otherwise prevent public disclosure of such Proprietary
Information.  If the disclosing party fails to obtain a protective order or
other appropriate remedy, the receiving party will furnish only that portion of
the Proprietary Information that is legally required to be disclosed.  Nothing
in this Section shall impair either Party’s compliance with any requirements of
the Securities and Exchange Commission or the stock market on which such Party’s
securities are traded.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
(c)           Prior Agreement.  This Agreement supersedes the Confidentiality
Agreement between the Parties dated April 4, 2011 (the “Prior Agreement”) with
respect to information disclosed thereunder.  All information exchanged between
the Parties under the Prior Agreement shall be deemed Confidential Information
of the disclosing Party and shall be subject to the terms of this Article 12.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
13.          Indemnity.
 
(a)           By NBY.  Subject to Section (c), NBY shall indemnify, defend or
settle and hold Pioneer and its affiliates harmless from and against any and all
liabilities, damages or expenses (including reasonable legal expenses and
attorneys’ fees) (collectively, “Losses”) resulting from any suit, claim, action
or demand brought by a third party (each, a “Third Party Claim”) arising out of:
(a) any breach of any of NBY’s representations and warranties under Article 9,
or (b) the gross negligence or intentional misconduct of NBY or any of its
agents, directors, officers and employees; in each case except to the extent
such Third Party Claim is covered by Pioneer’s indemnification obligations
below.
 
(b)           By Pioneer.  Subject to Section (c), Pioneer shall indemnify,
defend or settle and hold NBY and its affiliates harmless from and against any
and all Losses resulting from any Third Party Claim arising out of: (a) any
breach by Pioneer of its obligations, duties or responsibilities under this
Agreement; (b) the gross negligence or intentional misconduct of Pioneer or any
of its agents, directors, officers and employees, (c) any acts or omissions of
Pioneer or its personnel in Distributing or developing the Product; in each case
except to the extent such Third Party Claim is covered by NBY’s indemnification
obligations above.
 
(c)           Indemnification Procedure.  To be eligible to be indemnified
hereunder, the indemnified party shall provide the indemnifying party with
prompt notice of the Third-Party Claim giving rise to the indemnification
obligation pursuant to this Article 13 and the right to control the defense
(with the reasonable cooperation of the indemnified party) and settlement of any
such claim; provided, however, that the indemnifying party shall not enter into
any settlement that admits fault, wrongdoing or damages without the indemnified
party’s written consent, such consent not to be unreasonably withheld or
delayed. The indemnified party shall have the right to participate, at its own
expense and with counsel of its choice, in the defense of any claim or suit that
has been assumed by the indemnifying party; provided that the indemnifying party
shall have no obligations with respect to any Losses resulting from the
indemnified party’s admission, settlement or other communication without the
prior written consent of the indemnifying party.
 
14.           Non-Assignment.  Pioneer shall not have the right to assign,
delegate, subdivide or otherwise transfer any obligations or rights under this
Agreement without the prior written consent of NBY, which consent shall not be
unreasonably withheld.  NBY may freely assign this Agreement.  Any attempted
assignment in violation of this Article 14 shall be null and void.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
15.           Term and Termination.
 
(a)           Term.  The term of this Agreement shall commence on the Effective
Date and shall continue in full force and effect until the end of the fifth
Contract Year (the “Initial Term”), unless earlier terminated in accordance with
the terms and conditions of this Agreement.  Thereafter, the parties may
mutually agree in writing to renew this Agreement for additional five (5) year
terms (each a “Renewal Term,” and collectively with the Initial Term, the
“Term”); subject to the parties’ agreement to review and establish, prior to the
initiation of the Renewal Term and every second Contract Year thereafter during
the Renewal Term, the transfer price and Annual Minimums in good faith based on
material changes in the costs of manufacture and market demand.
 
(b)           Termination.  Either party may terminate this Agreement prior to
its expiration and upon thirty (30) days prior written notice if: (a) a party
breaches any material term (including any payment terms) of this Agreement and
the breaching party has not cured the breach within such thirty (30) day period;
(b) a party is the subject of a liquidation or insolvency, or the filing of
bankruptcy, or similar proceeding(s) (provided that in the case of involuntary
proceedings, such proceedings are not dismissed within sixty (60) days of
filing); or (c) the other party ceases to actively engage in the business to
which this Agreement relates.  Without limiting the foregoing, in the event (i)
Pioneer does not elect to co-fund the Additional Development or (ii) the parties
fail to obtain MAA Approval from SFDA for the Product, this Agreement shall
automatically terminate as set forth in Section 6(b).
 
(c)           Effect of Termination.
 
(i)           Upon expiration or notification of termination of this Agreement,
Pioneer shall submit to NBY within thirty (30) days a list of all Products in
Pioneer’s inventory as of the effective date of expiration or
termination.  Unless otherwise mutually agreed by the parties, Pioneer shall
have sixty (60) days following the expiration or termination of this Agreement
to continue to Distribute any Product in Pioneer’s inventory as of the effective
date of expiration or termination.  NBY may also elect to repurchase unused
(brand new) Product in Pioneer’s inventory as of termination or of expiration of
this Agreement at the Price paid by Pioneer less a [***]% restocking
fee.  Pioneer shall also provide a list of the names, addresses, telephone
numbers and purchase history of Customers upon termination or expiration of this
Agreement. Except as otherwise permitted in this Section (i), all rights and
licenses of Pioneer hereunder with respect to NVC-101 and the Product shall
automatically terminate and all Permits held by Pioneer shall revert to NBY.
 
(ii)           Each party shall, within thirty (30) days of the effective date
of termination or expiration, either (a) return to the other party all of the
other party’s Proprietary Information then in a party’s possession, custody or
control or (b) certify to the other party in writing that all copies of such
Proprietary Information have been destroyed.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
(iii)           To the extent permitted under Applicable Law, upon the
termination of this Agreement in accordance with its terms, except for
obligations incurred prior to the effective date of termination, neither party
shall have any obligation to the other party, or to any employee, agent or
representative of a party, for compensation or for damages of any kind, whether
on account of loss by a party, or by such employee, agent or representative of
present or prospective sales, investments, compensation or goodwill; provided,
however, that nothing in this Section 15(c)(iii) shall relieve either Party of
any liability for willful misconduct, gross negligence, or breach of contract.
 
(iv)           If proper notice of termination is given for any reason,
notwithstanding any credit terms made available to Pioneer prior to that time,
any shipments during the period prior to termination shall be paid for by bank
transfer or by certified or cashier’s check prior to such shipment.
 
(v)           To the extent permitted under Applicable Law, Pioneer’s ability to
pursue selling its remaining inventory of Product during the sixty (60) days
after expiration or termination of this Agreement pursuant to Section (i), or,
to extent otherwise expressly permitted in this Agreement, Pioneer’s right to
sell such inventory if not so repurchased by NBY, shall constitute Pioneer’s
sole remedy for the expiration or termination of this Agreement.
 
(d)           Survival.  The provisions of Sections 6(d), d(e), 6(f), 9(a) (with
respect to Product under warranty), 9(b) (with respect to Product under
warranty), 9(d), 9(e), (c), (d) and (e), and Articles 1, 2 (with respect to
Product which were in Pioneer’s inventory at the time of termination of the
Agreement), 7, 8, 11, 12, 13, 14, 19 and 20 shall survive termination or
expiration of this Agreement.  All other provisions of this Agreement shall
terminate upon any termination or expiration of this Agreement.
 
(e)           Accrued Obligations.  Expiration or termination of this Agreement
for any reason shall not release either party hereto from any obligation
(including payment obligations) or liability which, at the time of such
expiration or termination, has already accrued to the other party or which is
attributable to a period prior to such expiration or termination, nor preclude
either party from pursuing all rights or remedies it may have hereunder or at
law or in equity with respect to any breach of this Agreement.
 
16.           Events Beyond Control.  Neither party shall be liable for any
failure to fulfill any term or condition of this Agreement (other than the
obligation to pay) if fulfillment has been delayed, hindered or prevented by an
event of force majeure including, but not limited to, any strike, lockout or
other industrial dispute, acts of the elements, compliance with requirements of
any governmental port or international authority, plant breakdown or failure of
equipment, inability to obtain equipment, fuel, power, materials or
transportation, or by any circumstances whatsoever beyond its reasonable
control, including, but not limited to, demand for Product in excess of NBY’s
ability to produce Product and alleged or demonstrated infringement by the
Product or their use of any proprietary right of a third party.  In the event of
excess demand for Product, NBY may allocate the supply of Product among its
customers in the manner it deems most appropriate. In any case, NBY will use
commercially reasonable efforts to supply confirmed Orders to Pioneer.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
17.           U.S. Foreign Corrupt Practices Act.  Pioneer warrants that in the
performance of its obligations under this Agreement, Pioneer will not act in any
fashion or take any action which will render NBY liable for a violation of the
U.S. Foreign Corrupt Practices Act (“FCPA”), which prohibits the offering,
giving or promising to offer or give, directly or indirectly, money or anything
of value to any official of a government, political party or instrumentality
thereof in order to assist Pioneer or NBY in obtaining or retaining
business.  NBY shall have the right to immediately terminate this Agreement
should Pioneer make any payment which would violate the U.S. FCPA.  Pioneer
shall indemnify and hold NBY harmless, and hereby forever releases and
discharges NBY, from and against all losses, liabilities, damages and expenses
(including reasonable attorneys’ fees and costs) resulting from Pioneer’s breach
of this Article 17.
 
18.           Independent Contractors.  The relationship of the parties
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement shall be construed to create any other relationship
between the parties.  Neither party shall have any right, power, or authority to
assume, create or incur any expense, liability, or obligation, express or
implied, on behalf of the other.
 
19.           Notice.  All notices issued or served under this Agreement shall
be in writing and shall be deemed to have been sufficiently given if transmitted
by facsimile (receipt verified), email (receipt verified) or by express courier
service (signature required) or seven (7) days after it was sent by registered
letter.   All notices shall be sent to the following, except as otherwise
specified by either party in writing:


 
NBY:
Pioneer:
NovaBay Pharmaceuticals, Inc.
Pioneer Pharma Co. Ltd.
5980 Horton Street, Suite 550,
Emeryville, CA 94608
United States
Suite A-C 18F, HuDong Finance Building,
No.1128, XiangYin Road, Shanghai, P.R.C
200433

 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
Attention:  Roy Wu
Phone:   (510) 899-8815
Attention: Hanson Han
Phone: 86-21-55971095
Fax:   (510) 743-0788
Email: rwu@novabaypharma.com
Fax:   86-21-55971121
Email: h_xpioneer@126.com
 
With a copy to:
 
Wilson Sonsini Goodrich & Rosati PC
 
With a copy to:
 
Leo Liu
650 Page Mill Road
Pioneer Pharma Co. Ltd.
Palo Alto, CA 94304
Attention:  Ian B. Edvalson, Esq.
Phone: 650-493-9300
Suite A-C 18F,
Hudong Finance Building
No.1128, XiangYin Road
Fax: 650-493-6811
Shanghai, PRC 200433
Email: IEdvalson@wsgr.com
Phone:86-21-55971120; Mp:13817988037
 
Fax: : 86-21-55971121
Email:l_xfpioneer@126.com

 
20.           Miscellaneous.
 
(a)           Waiver; Amendment.  The failure of either party to enforce its
rights under this Agreement at any time for any period shall not be construed as
a waiver of such rights unless evidenced in writing and signed for on behalf of
both parties.  Any modification or amendment of, or addition to, the terms of
this Agreement shall not be effective unless in a writing conspicuously entitled
“Amendment of Agreement” which begins with a proposal to amend this Agreement
and specifies exactly each change to be made and which is signed by an
authorized officer of both parties.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
(b)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of Hong Kong without regard to the conflicts of laws
provisions and excluding the 1980 U.N. Convention on Contracts for the
International Sale of Goods.
 
(c)           Severability.  The provisions of this Agreement under which the
liability of NBY is excluded or limited shall not apply to the extent that such
exclusions or limitations are declared illegal or void under Applicable Laws in
the Territory, unless the illegality or invalidity is cured under the Applicable
Laws of the Territory by the fact that the law of Hong Kong governs this
Agreement.  Subject to the foregoing, if any provision of this Agreement is held
to be void, invalid or unenforceable, the same shall be reformed to give the
fullest effect to the intention of the parties when executing this Agreement
while complying with Applicable Law or stricken if not so conformable, so as not
to affect the validity or enforceability of the remainder of this Agreement.
 
(d)           Dispute Resolution.  In the event of any dispute, controversy or
claim between the parties hereto arising out of this Agreement, the parties
agree to attempt to resolve such dispute in good faith through direct
negotiations for a period of thirty (30) days.  Any dispute, controversy or
claim between the parties hereto arising out of or relating to this Agreement
which cannot be resolved through direct negotiations shall be settled by binding
arbitration in accordance with and subject to the then applicable rules
(“Rules”) of the International Chamber of Commerce (“ICC”) and such arbitration
shall be administered by ICC with a single arbitrator selected from a list of
arbitrators proposed by ICC in accordance with the Rules.  The arbitrator shall
allow such discovery as is appropriate and consistent with the purposes of
arbitration in accomplishing fair, speedy and cost-effective resolution of
disputes.  The costs of the arbitration including the arbitrators’ fees shall be
shared equally by the parties. Each party shall bear its own costs, including
attorney’s and witness’ fees, incurred in connection with the arbitration.
Judgment upon the award rendered in any such arbitration may be entered in any
court of competent jurisdiction, or application may be made to such court for a
judicial acceptance of the award and an enforcement, as the law of such
jurisdiction may require or allow.  Unless otherwise mutually agreed to by the
parties, in the event NBY initiates such arbitration, such arbitration shall
take place in Hong Kong, China, and in the event Pioneer initiates such
arbitration, such arbitration shall take place in San Francisco,
California.  Any arbitration under this Agreement shall be conducted in English,
regardless of the location for such arbitration.
 
(e)           Language.  This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall not be binding on the parties hereto.  All communications
and notices to be made or given pursuant to this Agreement shall be in the
English language.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
(f)           Currency.  All amounts specified in this Agreement are in United
States Dollars, and all payments by one party to the other party under this
Agreement shall be paid in United States Dollars.
 
(g)           Headings.  Headings herein are for convenience of reference only
and shall in no way affect interpretation of this Agreement.
 
(h)           Registrations.  If this Agreement is required to be registered
with any governmental authority in the Territory, Pioneer shall cause such
registration to be made and shall bear any expense or tax payable in respect
thereof.
 
(i)           Compliance With Applicable Law.  The parties shall each comply
with all Applicable Laws in performing its duties hereunder.
 
(j)           Entire Agreement.  This Agreement, and all exhibits attached
hereto, constitute the entire understanding and contract between the parties and
supersedes any and all prior and contemporaneous, oral or written
representations, communications, understandings, and agreements between the
parties with respect to the subject matter hereof.  Notwithstanding the
foregoing, to the extent the terms and conditions of this Agreement conflict
with the terms and conditions of any exhibit, the terms and conditions of this
Agreement shall govern.  The parties acknowledge and agree that neither of the
parties is entering into this Agreement on the basis of any representations or
promises not expressly contained herein.
 
[The remainder of this page intentionally left blank; the signature page
follows.]
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
 
 
THE TERMS AND CONDITIONS OF THIS AGREEMENT ARE AGREED TO AND ACCEPTED BY:
 

Pioneer Pharma Co. Ltd.   NovaBay Pharmaceuticals, Inc.               Name:
XinZhou Li   Name: Ramin (Ron) Najafi, Ph.D.               Title: President and
CEO   Title: Chairman & CEO               Signature: /s/ XinZhou Li   Signature:
/s/ Ron Najafi               Date: January 9, 2012   Date: January 9, 2012  

 
 
 
COMPANY SEAL:
 
 
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
 
EXHIBIT A
 
PRODUCT SPECIFICATIONS  (INITIAL DRAFT)
 
Each unit of the Product consists of one 40 mL vial of formulated NVC-101 and
one spray pump packed in a cardboard box with label (each, a “Unit”).
 
Product:                                           NeutroPhase, [***]
 
Composition:                                    [***]
 
Fill Weight:                                       40 g
 
Container:                                         Type I borosilicate amber
glass bottle (40 mL)
 
Closure:                                             White polypropylene cap
with PTFE liner
 
Storage Condition:                          Room Temperature, 15 -25°C
 
 
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
 
 
EXHIBIT B
 
COMPETING PRODUCTS


 
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
 
 
EXHIBIT C
 
ANNUAL MINIMUMS


 
 
 
·
First Contract Year:  [***] Units

 
·
Second Contract Year:  [***] Units

 
·
Third Contract Year:  [***] Units

 
Prior to the end of the Third Contract Year and every other Contract Year
thereafter, the parties will negotiate and establish the Annual Minimums for the
upcoming two Contract Years, provided that such Annual Minimums will not be less
than the Annual Minimum of the then-current Contract Year.
 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC.
 
 
 
EXHIBIT D
 
PRICES AND DEDUCTION SCHEDULE
 
Prices:
 
 
·
Each 40ml vial of formulated NVC-101:  US$[***] -- US$[***]

 
·
Each spray pump:  US$[***]

 
Deduction Schedule:
 
Pioneer will have the right to take deductions from the transfer price of the
Product in accordance with the schedule below until the total cumulative
deductions equal US$[***] plus any Additional Development Costs incurred by
Pioneer:
 
 
·
For the first [***] units of Product ordered in a Contract Year:  US$[***] price
deduction per Unit

 
·
For all units of Product ordered after the first [***] units in a Contract
Year:  US$[***] price deduction per Unit

 


 
Any remaining deduction credit will be applied in the following Contract Year(s)
in accordance with the deduction schedule above.
 
For example, if Pioneer incurred US$[***] of Additional Development Costs, then
Pioneer will have a total of $[***] to deduct from the transfer price as
follows:
 
 
·
If Pioneer purchases [***] Units of Product in the first Contract Year, then it
will have a right to deduct US$[***] from the first [***] Units of Product and
US$[***] from the next [***] Units of Product in the first Contract Year;

 
·
If Pioneer purchases [***] Units of Product in the second Contract Year, then it
will have a right to deduct US$[***] from the first [***] Units of Product and
$[***] from the next [***] Units of Product in the second Contract Year;

 
·
If Pioneer purchases [***] Units of Product in the third Contract Year, then it
will have a right to deduct its remaining credit of US$[***] from the first
[***] Units of Product in the third Contract Year.

 
***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
TERMS GOVERNING ADDITIONAL DEVELOPMENT
In the event Pioneer elects to co-fund the Additional Development, the parties
will conduct any Additional Development in accordance with the terms and
conditions set forth in this Exhibit E.
 
 
The parties shall promptly establish a joint development committee (“JDC”)
comprised of an equal number of representatives of each of the parties to govern
the Additional Development.  The JDC shall hold meetings (either in person or by
teleconference) at such times and places as the parties may mutually agree.  The
responsibilities of the JDC are: (i) reviewing and approving the Development
Plan (as defined below) and any amendments thereof, (ii) overseeing, reviewing
and coordinating the parties’ implementation of the Development Plan,
(ii) reviewing and approving any contract research organization for the
management or performance of any clinical study set forth in the Development
Plan,  (iii) reviewing and approving the protocol of each clinical study set
forth in the Development Plan, and (iv) undertaking and/or approving such other
matters as set forth in the Development Plan or otherwise as the parties
mutually agree.  Decisions of the JDC shall be made by consensus of all JDC
members; provided that in the event the JDC is unable to reach consensus with
respect to a particular matter within thirty (30) days from the date such matter
was initially referred to the JDC, then NBY shall have the final decision making
authority with respect to such matter.
 
21.           The parties shall jointly develop a development plan describing
each party’s responsibilities in such Additional Development and the estimated
timeline, budget and other resource requirements therefor (the “Development
Plan”), subject to the JDC’s review and approval.  Once approved by the JDC, the
Development Plan shall be attached to this Exhibit E.  Each Party shall use
commercially reasonable efforts to perform and complete the responsibilities
assigned to it in accordance with the Development Plan and all Applicable Laws.
Each Party shall: (i) be responsible for day-to-day implementation and
operations of the activities assigned to it under the  Development Plan; and
(ii) to keep the other party reasonably informed as to the progress of such
activities as reasonably requested by the other party and as otherwise
determined by the JDC.  Each party shall maintain complete and accurate records
that sufficiently and properly reflect all work done and results achieved during
the performance of Additional Development in accordance with Applicable Laws and
in good scientific manner consistent with the applicable industry standards.
 
22.           Each party will bear 50% of Additional Development Costs up to a
total amount of US$[***], and Pioneer will bear 100% of all Additional
Development Costs in excess of US$[***]; provided that Pioneer will have the
right to deduct the Additional Development Costs it bears pursuant to this
Section 3 from the Price of the Product as described in the price deduction
schedule under Exhibit D.  Each party shall keep full and accurate books and
records related to its performance of the Additional Development in accordance
with applicable accounting principles and good business practices.  As used
herein, “Additional Development Costs” means all reasonable third party direct
costs incurred to conduct the Additional Development in accordance with the
Development Plan.
 
For example, if the parties incurred Additional Development Costs in the amount
of US$[***], then each party would bear US$[***] and Pioneer would bear an
additional US$[***]; and Pioneer will have the right to deduct the Additional
Development Costs it bears in the amount of US$[***] (US$[***] + US$[***]) from
the Price of the Product as described under Exhibit D.
 
23.           As between the parties, NBY will own all data, results and
technologies developed in connection with the conduct of Additional Development,
and all intellectual property rights therein (collectively, “Development IP”),
in each case whether developed solely by (or on behalf of) Pioneer or NBY, or
jointly by (or on behalf of) both parties.  Each party shall promptly disclose
to the other party any Development IP generated in the course of performing the
Additional Development.  Pioneer shall assign and hereby assigns to NBY or its
designee, all right, title and interest Pioneer may have in or to the
Development IP.  Pioneer agrees to execute (or cause to be executed) any and all
documents and to perform such other acts for the purpose of perfecting the
foregoing assignment, each at NBY’s request and expense.
 